UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) [x] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended October 31, 2010 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-12622 OIL-DRI CORPORATION OF AMERICA (Exact name of the registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36-2048898 (I.R.S. Employer Identification No.) 410 North Michigan Avenue, Suite 400 Chicago, Illinois (Address of principal executive offices) 60611-4213 (Zip Code) The registrant's telephone number, including area code: (312) 321-1515 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for at least the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filer x Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of October 31, 2010. Common Stock – 5,098,400 Shares and Class B Stock – 2,049,409 Shares CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 – 14 Item 2: Management’s Discussion and Analysis of Financial Condition and Results Of Operations 14 - 20 Item 3: Quantitative and Qualitative Disclosures About Market Risk 20 - 21 Item 4: Controls and Procedures 22 PART II – OTHER INFORMATION Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 5: Other Information 24 Item 6: Exhibits 24 Signatures 25 Exhibits 26 FORWARD-LOOKING STATEMENTS Certain statements in this report, including, but not limited to, those under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and those statements elsewhere in this report and other documents we file with the Securities and Exchange Commission contain forward-looking statements that are based on current expectations, estimates, forecasts and projections about our future performance, our business, our beliefs, and our management’s assumptions.In addition, we, or others on our behalf, may make forward-looking statements in press releases or written statements, or in our communications and discussions with investors and analysts in the normal course of business through meetings, webcasts, phone calls, and conference calls.Words such as “expect,” “outlook,” “forecast,” “would”, “could,” “should,” “project,” “intend,” “plan,” “continue,” “believe,” “seek,” “estimate,” “anticipate,” “believe”, “may,” “assume,” variations of such words and similar expressions are intended to identify such forward-looking statements, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements are subject to certain risks, uncertainties and assumptions that could cause actual results to differ materially, including those described in Item 1A, Risk Factors, of our Annual Report on Form 10-K for the fiscal year ended July 31, 2010, which risk factors are incorporated herein by reference.Should one or more of these or other risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, intended, expected, believed, estimated, projected or planned.You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Except to the extent required by law, we do not have any intention or obligation to update publicly any forward-looking statements after the distribution of this report, whether as a result of new information, future events, changes in assumptions, or otherwise. TRADEMARK NOTICE Agsorb, Calibrin, Cat’s Pride, ConditionAde, Flo-Fre, Jonny Cat, KatKit, Oil-Dri, Pel-Unite, Perform, Poultry Guard, Pro Mound, Pure-Flo, Rapid Dry, Select and Ultra-Clear are all registered trademarks of Oil-Dri Corporation of America or of its subsidiaries.Pro’s Choice, Saular and Verge are trademarks of Oil-Dri Corporation of America.Fresh Step is a registered trademark of The Clorox Company. 2 PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements OIL-DRI CORPORATION OF AMERICA & SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands of dollars) (unaudited) ASSETS October 31, July 31, Current Assets Cash and cash equivalents $ $ Investment in short-term securities Accounts receivable, less allowance of $609 and $572 at October 31, 2010 and July 31, 2010, respectively Inventories Deferred income taxes Prepaid repairs expense Prepaid expenses and other assets Total Current Assets Property, Plant and Equipment Cost Less accumulated depreciation and amortization ) ) Total Property, Plant and Equipment, Net Other Assets Goodwill Trademarks and patents, net of accumulated amortization of $364 and $357 at October 31, 2010 and July 31, 2010,respectively Debt issuance costs, net of accumulated amortization of $353 and $524 at October 31, 2010 and July 31, 2010, respectively Licensing agreements and non-compete agreements, net of accumulated amortization of $1,173 and $3,611 at October 31, 2010 and July 31, 2010, respectively Deferred income taxes Other Total Other Assets Total Assets $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 OIL-DRI CORPORATION OF AMERICA & SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands of dollars) (unaudited) LIABILITIES & STOCKHOLDERS’ EQUITY October 31, July 31, Current Liabilities Current maturities of notes payable $ $ Accounts payable Dividends payable Accrued expenses: Salaries, wages and commissions Trade promotions and advertising Freight Other Total Current Liabilities Noncurrent Liabilities Notes payable Deferred compensation Pension and postretirement benefits Other Total Noncurrent Liabilities Total Liabilities Stockholders’ Equity Common Stock, par value $.10 per share, issued 7,662,221 shares at October 31, 2010 and 7,639,922 shares at July 31, 2010 Class B Stock, par value $.10 per share, issued 2,374,150 shares at October 31, 2010 and 2,244,217 shares at July 31, 2010 Additional paid-in capital Restricted unearned stock compensation ) ) Retained earnings Accumulated Other Comprehensive Income Unrealized gain on marketable securities 63 67 Pension and postretirement benefits ) ) Cumulative translation adjustment Less Treasury Stock, at cost (2,563,821 Common and 324,741 Class B shares at October 31, 2010 and 2,558,764 Common and 324,741 Class B shares at July 31, 2010) ) ) Total Stockholders’ Equity Total Liabilities & Stockholders’ Equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 OIL-DRI CORPORATION OF AMERICA & SUBSIDIARIES Condensed Consolidated Statements of Income and Retained Earnings (in thousands, except for per share amounts) (unaudited) For The Three Months Ended October 31, Net Sales $ $ Cost of Sales ) ) Gross Profit Selling, General and Administrative Expenses ) ) Income from Operations Other Income (Expense) Interest expense ) ) Interest income 19 40 Other, net 50 37 Total Other Income (Expense), Net ) ) Income Before Income Taxes Income taxes ) ) Net Income Retained Earnings Balance at beginning of year Cash dividends declared and treasury stock issuances ) ) Retained Earnings – October 31 $ $ Net Income Per Share Basic Common $ $ Basic Class B $ $ Diluted $ $ Average Shares Outstanding Basic Common Basic Class B Diluted The accompanying notes are an integral part of the condensed consolidated financial statements. 5 OIL-DRI CORPORATION OF AMERICA & SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (in thousands of dollars) (unaudited) For The Three Months Ended October 31, Net Income $ $ Other Comprehensive Income: Unrealized gain (loss) on marketable securities (5 ) 17 Pension and postretirement benefits 58 54 Cumulative translation adjustment 26 ) Total Comprehensive Income $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 6 OIL-DRI CORPORATION OF AMERICA & SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands of dollars) (unaudited) For The Three Months Ended October 31, CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of investment discount 4 (4 ) Non-cash stock compensation expense 86 Excess tax benefits for share-based payments ) (5 ) Deferred income taxes 37 33 Provision for bad debts 38 ) (Gain) Loss on the sale of fixed assets ) 1 (Increase) Decrease in: Accounts receivable ) Inventories ) Prepaid expenses ) ) Other assets 20 Increase (Decrease) in: Accounts payable 55 ) Accrued expenses ) ) Deferred compensation ) Other liabilities Total Adjustments ) Net Cash (Used in) Provided by Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures ) ) Proceeds from sale of property, plant and equipment Purchases of short-term securities ) ) Dispositions of short-term securities Net Cash Provided by (Used in) Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Principal payments on notes payable ) ) Dividends paid ) ) Purchase of treasury stock ) Proceeds from issuance of treasury stock Proceeds from issuance of common stock 54 Excess tax benefits for share-based payments 5 Other, net 8 (4 ) Net Cash Used in Financing Activities ) ) Effect of exchange rate changes on cash and cash equivalents ) 13 Net (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Year Cash and Cash Equivalents, October 31 $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 7 OIL-DRI CORPORATION OF AMERICA & SUBSIDIARIES Notes To Condensed Consolidated Financial Statements (Unaudited) 1.BASIS OF STATEMENT PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.The financial statements and the related notes are condensed and should be read in conjunction with the consolidated financial statements and related notes for the year ended July 31, 2010 included in our Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”). The unaudited condensed consolidated financial statements include the accounts of the parent company and its subsidiaries.All significant intercompany transactions are eliminated. The unaudited condensed consolidated financial statements reflect all adjustments, consisting of normal recurring accruals, which are, in the opinion of management, necessary for a fair presentation of the statements contained herein.Operating results for the three months ended October 31, 2010 are not necessarily an indication of the results that may be expected for the fiscal year ending July 31, 2011. The preparation of the unaudited condensed consolidated financial statements in conformity with U.S. GAAP requires the use of estimates and assumptions related to the reporting of assets, liabilities, revenues, expenses and related disclosures.Estimates are revised periodically.Actual results could differ from these estimates. Under the terms of our sales agreements with customers, we recognize revenue when risk of loss and title are transferred.Upon shipment an invoice is generated that sets the fixed and determinable price.Promotional reserves are provided for sales incentives made directly to consumers and customers and are netted against sales.Sales returns and allowances are not material.Selling, general and administrative expenses include salaries, wages and benefits associated with staff outside the manufacturing and distribution functions, all marketing related costs, any miscellaneous trade spending expenses not required to be included in net sales, research and development costs,depreciation and amortization related to assets outside the manufacturing and distribution process and all other non-manufacturing and non-distribution expenses. We evaluate our allowance for doubtful accounts utilizing a combination of a historical experience and a periodic review of our accounts receivable aging and specific customer account analysis.A customer account is determined to be uncollectible when we have completed our internal collection procedures, including termination of shipments, direct customer contact and formal demand of payment.We maintain and monitor a list of customers whose creditworthiness has diminished. As part of our overall operations, we mine sorbent materials on property that we either own or lease.A significant part of our overall mining cost is incurred during the process of removing the overburden (non-usable material) from the mine site, thus exposing the sorbent material that is then used in a majority of our production processes.These stripping costs are treated as a variable inventory production cost and are included in cost of sales in the period they are incurred.We defer as prepaid expense and amortize the pre-production overburden removal costs associated with opening a new mine. During the normal course of our overburden removal activities we perform ongoing reclamation activities.As overburden is removed from a pit, it is hauled to previously mined pits and used to refill older sites.This process allows us to continuously reclaim older pits and dispose of overburden simultaneously, therefore minimizing the liability for the reclamation function. Additionally, it is our policy to capitalize the purchase cost of land and mineral rights, including associated legal fees, survey fees and real estate fees.The costs of obtaining mineral patents, including legal fees and drilling expenses, are also capitalized.Pre-production development costs on new mines and any prepaid royalties that can be offset against future royalties due upon extraction of the mineral are also capitalized.All exploration related costs are expensed as incurred. 8 2.THREE MONTHS ENDED OCTOBER 31, 2 The results of operations for the three months ending October 31, 2009 included an increase in cost of sales of approximately $400,000 related to an overstatement of supplies inventory at one of our manufacturing facilities as of July 31, 2009.The overstatement of inventory had accumulated over a number of years and was the result of alleged theft.This increase was offset by expected insurance proceeds, which were received in the third quarter of fiscal 2010; therefore, there was no impact to net income for the fiscal year ended July 31, 2010.We have determined that the adjustment to supplies inventory was not material to the first three months of fiscal 2010 or any previously reported period. 3.NEW ACCOUNTING PRONOUNCEMENTS Recently Adopted Accounting Standards No new accounting standards were adopted for the quarter ended October 31, 2010. Recently Issued Accounting Standards In July 2010, the Financial Accounting Standards Board (“FASB”) issued guidance under Accounting Standards Codification (“ASC”) 310-10, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses, that requires new disclosures to provide a greater level of disaggregated information about the credit quality of financing receivables, including credit quality indicators, past due information and modifications of financing receivables.A rollforward schedule of the allowance for credit losses for the reporting period is also required.Adoption of the guidance regarding disclosures as of the end of a reporting period may result in enhanced disclosures beginning with our Quarterly Report on Form 10-Q for the quarter ending January 31, 2011.Adoption of the guidance regarding disclosures about activity that occurs during a reporting period are effective beginning with our Quarterly Report on Form 10-Q for the quarter ending April 30, 2011.Adoption of this guidance may result in enhanced disclosures and will not have a material impact on the Consolidated Financial Statements. In January 2010, the FASB issued guidance under ASC 820-10, Fair Value Measurements and Disclosures: Improving Disclosures about Fair Value Measurements, that requires new disclosures related to Level 3 fair value measurements.Adoption of this guidance may result in enhanced disclosures beginning with our Quarterly Report on Form 10-Q for the quarter ending October 31, 2011 and will not have a material impact on the Consolidated Financial Statements. 4.INVENTORIES The composition of inventories is as follows (in thousands of dollars): October 31, July 31, Finished goods $ $ Packaging Other $ $ Inventories are valued at the lower of cost (first-in, first-out) or market.Inventory costs include the cost of raw materials, packaging supplies, labor and other overhead costs.We perform a quarterly review of our inventory items to determine if an obsolescence reserve adjustment is necessary.The review surveys all of our operating facilities and sales groups to ensure that both historical issues and new market trends are considered.The allowance not only considers specific items, but also takes into consideration the overall value of the inventory as of the balance sheet date.The inventory obsolescence reserve values at October 31, 2010 and July 31, 2010 were $398,000 and $449,000, respectively. 9 5.FAIR VALUE MEASUREMENTS Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The inputs used to measure fair value are prioritized into one of three categories based on the lowest level of input that is significant to the fair value measurement.The categories in the hierarchy are: Level 1: Financial assets and liabilities whose values are based on quoted market prices in active markets for identical assets or liabilities. Level 2: Financial assets and liabilities whose values are based on: 1) Quoted prices for similar assets or liabilities in active markets. 2) Quoted prices for identical or similar assets or liabilities in markets that are not active 3) Valuation models whose inputs are observable, directly or indirectly, for substantially the full term of the asset or liability. Level 3: Financial assets and liabilities whose values are based on valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement.These inputs may reflect estimates of the assumptions that market participants would use in valuing the financial assets and liabilities. The following table summarizes our financial assets and liabilities that were measured at fair value by level within the fair value hierarchy: Fair Value at October 31, 2010 (in thousands) Total Level 1 Level 2 Assets Cash equivalents $ $ $ Marketable equity securities 66 66 Cash surrender value of life insurance Cash equivalents are classified as Level 1 of the fair value hierarchy because they were valued using quoted market prices in active markets.These cash instruments are primarily money market mutual funds. Marketable equity securities were valued using quoted market prices in active markets and as such are classified as Level 1 in the fair value hierarchy.These securities represent stock we own in one publicly traded company and are included in other assets on the condensed Consolidated Balance Sheets. Cash surrender value of life insurance is classified as Level 2.The value was determined by the underwriting insurance company’s valuation models, which take into account the passage of time, mortality tables, interest rates, cash values for paid-up additions and dividend accumulations.The cash surrender value represents the guaranteed value we would receive upon surrender of these policies held on key employees as of October 31, 2010.The cash surrender value of life insurance is included in other assets on the condensed Consolidated Balance Sheets. The investment in short-term securities on the Consolidated Balance Sheets includes U.S. Treasury securities, certificates of deposit and debt securities.We have the ability to hold our investment in short-term securities to maturity and intend to do so; therefore, these investments were reported at amortized cost on the Consolidated Balance sheets, which approximated fair value as of October 31, 2010, and these balances are excluded from the above table. Accounts receivable and accounts payable balances on the Consolidated Balance Sheets approximate their fair values at October 31, 2010 due to the short maturity and nature of those balances; therefore, these balances are excluded from the above table. The carrying values of notes payable approximated their fair values at October 31, 2010 and are not included in the above table.The estimated fair value of long-term debt, including current maturities, was approximately $17,180,000 as of October 31, 2010. We apply fair value techniques on a non-recurring basis associated with: (1) valuing potential impairment loss related to goodwill and indefinite-lived intangible assets and (2) valuing potential impairment loss related to long-lived assets. 10 6.PENSION AND OTHER POST RETIREMENT BENEFITS The components of net periodic pension benefits cost of our sponsored defined benefit plans were as follows: PENSION PLANS (in thousands) Three Months Ended October 31, October 31, Components of net periodic pension benefit cost: Service cost $ $ Interest cost Expected return on plan assets ) ) Net amortization 83 78 $ $ We have funded the plan based upon actuarially determined contributions that take into account the normal cost and the minimum and maximum contribution requirements of various regulations.We did not make a contribution to our pension plan during the first quarter ended October 31, 2010.We intend to make a contribution to the pension plan during the current fiscal year approximately equal to the annual actuarial determined cost.We currently estimate this amount to be approximately $920,000.See Item 3. Quantitative and Qualitative Disclosures About Market Risk for a discussion of the potential impact of financial market fluctuations on pension plan assets and future funding contributions. The components of the net periodic postretirement health benefit cost were as follows: POST RETIREMENT HEALTH BENEFITS Three Months Ended October 31, October 31, Components of net periodic postretirement benefit cost (in thousands) Service cost $
